UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF NEW YORK

 

i pee” ‘220099

Aracelis Febo, bo bn an

Plaintiff,
19-cv-3159 (AJN)
—_V—

ORDER
Jermaine J. James and Bozzuto’s Inc.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Case Management Plan and Scheduling Order entered in this case, the
parties were to submit a letter by December 4, 2019, indicating whether they sought referral to
the Southern District’s Mediation Program or to a Magistrate Judge for a settlement conference.
See Dkt. No. 15. The Court is not in receipt of that letter. The parties are hereby ordered to

submit such a letter on or before December 15, 2019.

SO ORDERED.

Dated: December | , 2019
New York, New York . |

 

h
(/ \ ALISON J. NATHAN
United States District Judge

 

 

 
